IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,424-01


EX PARTE STEVEN GLEN SMITH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0334509-U
IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.  Keller, P.J. dissents.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to ten years' imprisonment and a ten thousand dollar fine.  The Fifth Court of Appeals
affirmed his conviction. Smith v. State, No. 05-06-183-CR (Tex. App.-Dallas, delivered March 5,
2007, pet. ref'd).
	The trial court has recommended granting Applicant a new appellate proceeding based on
his claim of ineffective assistance of appellate counsel.  This Court remanded this application to
obtain more information and responses from both trial and appellate counsel.  We find that Applicant
has not meet his burden to show that he received ineffective assistance of counsel at any stage of his
proceedings.   Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);
Hernandez v. State, 726 S.W.2d 53, 56-57 (Tex. Crim. App. 1984).
	Based on this Court's independent review of the affidavits from counsel as well as the entire
record, we deny relief.

Filed: February 10, 2010
Do not publish